Fourth Court of Appeals
                               San Antonio, Texas
                                    December 7, 2018

                                   No. 04-18-00324-CV

                         Madhavan A. PISHARODI, M.D., P.A.,
                                      Appellant

                                            v.

                             UNITED BIOLOGICS, L.L.C,
                                     Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CI06067
                 Honorable Rosemarie Alvarado-Hawkins, Judge Presiding


                                     ORDER
       Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time is
extended to February 06, 2019.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court